                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

ROBERT DEVINE                                                                        PLAINTIFF

v.                                   Case No. 4:18-cv-4156

WARDEN JEFFIE WALKER;
SERGEANT ALLEN SANDERS;
OFFICER CORNELL;
OFFICER HENNESSEY;
LIEUTENANT BARNES;
JOHN DOE OFFICERS 1-3 MILLER
COUNTY JAIL;
NURSE KING; and
SHERIFF RUNION                                                                   DEFENDANTS

                                               ORDER

       Before the Court is the Report and Recommendation filed February 11, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 22). Judge Bryant recommends that Defendants Cornell, Hennessey, and Barnes be

dismissed from this action without prejudice because Plaintiff has failed to provide accurate

information for service of these Defendants.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).        Therefore, the Court adopts the Report and

Recommendation (ECF No. 22) in toto. Plaintiff’s claims against Defendants Cornell, Hennessey,

and Barnes are hereby DISMISSED WITHOUT PREDJUDICE.

       IT IS SO ORDERED, this 4th day of March, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
